 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DURRELL ANTHONY PUCKETT,                            No. 2:14-CV-2776-JAM-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    A. AGBOLI, et al.,
15                        Defendants.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to 42

18   U.S.C. § 1983. Pending before the court is plaintiff’s third motion for the appointment of counsel

19   (ECF No. 80).

20                   The United States Supreme Court has ruled that district courts lack authority to

21   require counsel to represent indigent prisoners in § 1983 cases. See Mallard v. United States Dist.

22   Court, 490 U.S. 296, 298 (1989). In certain exceptional circumstances, the court may request the

23   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). See Terrell v. Brewer, 935

24   F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

25   A finding of “exceptional circumstances” requires an evaluation of both the likelihood of success

26   on the merits and the ability of the plaintiff to articulate his claims on his own in light of the

27   complexity of the legal issues involved. See Terrell, 935 F.2d at 1017. Neither factor is

28   dispositive and both must be viewed together before reaching a decision. See id. In Terrell, the
                                                         1
 1   Ninth Circuit concluded the district court did not abuse its discretion with respect to appointment

 2   of counsel because:

 3                  . . . Terrell demonstrated sufficient writing ability and legal knowledge to
                    articulate his claim. The facts he alleged and the issues he raised were not
 4                  of substantial complexity. The compelling evidence against Terrell made it
                    extremely unlikely that he would succeed on the merits.
 5
                    Id. at 1017.
 6

 7                  Plaintiff states that, out of a recent 50-day period, he was on suicide watch for 22

 8   of those days. See ECF No. 80. He also states: “Some days I’m fine, some days not so good.”

 9   Id. Plaintiff adds that, while he knows “somewhat more than average about civil law,” he does

10   not know about trials or “have access to options of legal documents to study more than 3 hrs. a

11   week.” Id.

12                  In the present case, the court does not at this time find the required exceptional

13   circumstances. First, as plaintiff concedes and as demonstrated by the record in this case, he has

14   adequate legal knowledge to articulate his claims on his own. Second, the remaining Eighth

15   Amendment excessive force claims are not novel in terms of the law or facts. Third, the

16   circumstances of which plaintiff currently complains – difficulties with access to legal research

17   and lack of knowledge regarding civil trials – are not exceptional but describe nearly every

18   incarcerated litigant. Fourth, to the extent plaintiff’s suicidality or days on which he feels “not so

19   good” hamper his ability to meet deadlines, the court will entertain reasonable requests for

20   extensions of time for good cause shown. Finally, though plaintiff’s case has survived summary
21   judgment, the court finds the factors discussed above weigh against the appointment of counsel

22   notwithstanding a potentially increased likelihood of success on the merits.

23                  The court sua sponte extends the deadline for plaintiff to submit his pre-trial status

24   report. Plaintiff is cautioned that failure to file a status report within the time provided may result

25   in dismissal of this action. See Local Rule 110.

26   ///
27   ///

28   ///
                                                         2
 1                   Accordingly, IT IS HEREBY ORDERED that:

 2                   1.       Plaintiff’s request for the appointment of counsel (ECF No. 80) is denied;

 3                   2.       Plaintiff shall file a status report consistent with the court’s June 14, 2019,

 4   order within 30 days of the date of this order; and

 5                   3,       Defendants’ status report shall be filed within 30 days after service of

 6   plaintiff’s status report.

 7

 8

 9   Dated: August 13, 2019
                                                              ____________________________________
10                                                            DENNIS M. COTA
11                                                            UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          3
